DETAILED ACTION
This Office Action is in response to Applicant’s application 17/173,935 filed on February 11, 2021 in which claims 22 to 42 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on February 11, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/301,544 filed on November 14, 2018.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, regarding claim 1, a first terminal, a second terminal; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Regarding claim 1, a first terminal and a second terminal.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-27, 29, 31, 33-36 and 40-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-9, 11-15, 18 and 23-25 of U.S. Patent No. 10,950,582 (‘582).
Table 1 – Comparison of Pending Claims to ‘582 Claims.

Pending claim
‘582 Claim
22. A semiconductor power module comprising: 

an insulating substrate of a thickness of 5 mm or less having one surface and the other surface; 




a first terminal arranged at the one surface side of the insulating substrate; 

a second terminal arranged at the other surface side of the insulating substrate such as to cancel out at least a part of a magnetic field generated from the first terminal; and 




a switching device that is arranged at the one surface side of the insulating substrate, and to which at least a part of a terminal voltage between the first terminal and the second terminal is to be applied.
1. A semiconductor power module comprising: 

an insulating substrate having one surface and the other surface; 

an output terminal arranged at the one surface side of the insulating substrate; 

a first power supply terminal arranged at the one surface side of the insulating substrate; 

a second power supply terminal to which a terminal voltage of 500 V or more is to be applied between the first power supply terminal and the second power supply terminal, and that is arranged at the other surface side of the insulating substrate such as to cancel out at least a part of a magnetic field generated from the first power supply terminal; and 

a switching device that is arranged at the one surface side of the insulating substrate such as to electrically connected to the output terminal, and to which at least a part of the terminal voltage is to be applied.

7. The semiconductor power module according to claim 1, wherein the insulating substrate has a thickness of 5 mm or less.
23. The semiconductor power module according to claim 22, wherein 

a direction of a current flowing through the first terminal and a direction of a current flowing through the second terminal are made opposite across the insulating substrate.
2. The semiconductor power module according to claim 1, wherein 

a direction of a current flowing through the first power supply terminal and a direction of a current flowing through the second power supply terminal are made opposite across the insulating substrate.
24. The semiconductor power module according to claim 22, wherein 
the first terminal is a high voltage side terminal, and 


the second terminal is a low voltage side terminal 

to which a voltage lower than a voltage applied to the first terminal is to be applied.
3. The semiconductor power module according to claim 1, wherein 
the first power supply terminal is a high voltage side terminal, and 

the second power supply terminal is a low voltage side terminal.
25. The semiconductor power module according to claim 22, further comprising: 

a removed region formed in the insulating substrate 


such as to dissipate heat generated from the switching device from the one surface side to the other surface side.
6. The semiconductor power module according to claim 1, 

wherein the insulating substrate has a removed region exposing the switching device as viewed in plane.
26. The semiconductor power module according to claim 22, further comprising: 

a supporting substrate that is arranged at the one surface side of the insulating substrate, that has a facing surface facing the one surface of the insulating substrate and an opposite surface opposite to the facing surface, and 

that supports the switching device with the facing surface.
8. The semiconductor power module according to claim 1, further comprising: 

a supporting substrate that is arranged at the one surface side of the insulating substrate, that has an opposing surface facing the one surface of the insulating substrate, and 


that supports the switching device with the opposing surface.
27. The semiconductor power module according to claim 26, further comprising: 

a heat dissipation member arranged at the opposite surface side.
9. The semiconductor power module according to claim 8, further comprising: 

a heat dissipation member arranged at an opposite surface side to the opposing surface of the supporting substrate.
28. The semiconductor power module according to claim 22, wherein the insulating substrate is made of an inorganic insulating substrate or an organic insulating substrate.

29. The semiconductor power module according to claim 22, wherein 






the switching device includes a first switching device and a second switching device 








that configures a half-bridge circuit with the first switching device.
14. The semiconductor power module according to claim 1, wherein 

a plurality of the switching devices are arranged.

15. The semiconductor power module according to claim 14, wherein 

the switching devices includes a first switching device electrically connected to the output terminal and the first power supply terminal, and 

a second switching device electrically connected to the output terminal and the second power supply terminal.
23. The semiconductor power module according to claim 15, wherein

a half-bridge circuit is configured by the output terminal, the first power supply terminal, the second power supply terminal, the first switching device, and the second switching device.
30. The semiconductor power module according to claim 29, further comprising: 

an output terminal that is electrically connected to a node between the first switching device and the second switching device and 

that has a thickness greater than a thickness of the first terminal or a thickness of the second terminal.
4. The semiconductor power module according to claim 1, 

wherein the output terminal has a thickness greater 



than a thickness of the first power supply terminal or a thickness of the second power supply terminal.
31. The semiconductor power module according to claim 30, wherein 

the thickness of the output terminal is not less than a total value of the thickness of the first terminal and the thickness of the second terminal.
5. The semiconductor power module according to claim 1, wherein 

the output terminal has a thickness not less than a total value of a thickness of the first power supply terminal and a thickness of the second power supply terminal.
32. The semiconductor power module according to claim 29, wherein a plurality of the first switching devices are arranged at the one surface side of the insulating substrate such as to be connected each other in parallel, and a plurality of the second switching devices are arranged at the one surface side of the insulating substrate such as to be connected each other in parallel.
Bayerer teaches and suggests at [0039]
33. The semiconductor power module according to claim 30, further comprising: 

a resin selectively covering the insulating substrate, the first terminal, the second terminal and the output terminal 




such as to partially expose the insulating substrate, the first terminal, the second terminal and the output terminal.
18. The semiconductor power module according to claim 17, further comprising: 

a resin selectively covering the insulating substrate, the output terminal, the first power supply terminal, the second power supply terminal, 

the first control terminal and the second control terminal 

such as to partially expose the first power supply terminal and the second power supply terminal together with the insulating substrate.

34. The semiconductor power module according to claim 33, wherein 

the first terminal and the second terminal are arranged at a distance from a peripheral edge of the insulating substrate, respectively.
12. The semiconductor power module according to claim 1, wherein 

the first power supply terminal is arranged at a distance from a peripheral edge of the insulating substrate, and the second power supply terminal is arranged at a distance from a peripheral edge of the insulating substrate.
35. The semiconductor power module according to claim 34, wherein 

a distance between the first terminal and the peripheral edge of the insulating substrate and 


a distance between the second terminal and the peripheral edge of the insulating substrate are set to 2 mm or more, respectively.
13. The semiconductor power module according to claim 12, wherein 

the distance between the first power supply terminal and the peripheral edge of the insulating substrate is 2 mm or more, and 

the distance between the second power supply terminal and the peripheral edge of the insulating substrate is 2 mm or more.
36. The semiconductor power module according to claim 33, wherein 

the output terminal is arranged at a position facing the first terminal and the second terminal across the resin as viewed in plan.
11. The semiconductor power module according to claim 10, wherein 

the output terminal is arranged at a position facing the first power supply terminal and the second power supply terminal across the resin as viewed in plane.
40. The semiconductor power module according to claim 22, wherein the switching device includes a MISFET, an IGBT or a BJT.
24. The semiconductor power module according to claim 1, wherein the switching device includes a MISFET, an IGBT or a BJT.
41. The semiconductor power module according to claim 40, wherein the switching device includes an Si substrate or a wide bandgap semiconductor substrate, and the MISFET, the IGBT or the BJT is formed in the Si substrate or the wide bandgap semiconductor substrate.
25. The semiconductor power module according to claim 24, wherein the MISFET, the IGBT or the BJT is formed in an Si substrate or a wide bandgap semiconductor substrate. 

42. The semiconductor power module according to claim 22, wherein the terminal voltage is 500V or more.
Functional claim language


Regarding claim 22 and referring to Table 1, claim 1 of the ‘582 patent does not recite that the substrate is 5 mm or less.  Further it appears to Examiner that an first terminal may operate as a first power supply terminal, i.e., there is no structural difference between a first terminal and an output terminal.  Or in the alternative, a first power supply terminal is a species of a first terminal and a species anticipates a genus.  Likewise a second terminal appears to be operable as a second power supply terminal or in the alternative a species of a second power supply terminal anticipates a genus of a second terminal.
Claim 7 of the ‘582 patent teaches an insulating substrate thickness is 5 mm or less.
Thus Examiner is unable to discern a structural difference between the subject matter of pending claim 22 and claim 7 of the ’582 patent.
Regarding claims 23, claim 2 of the ‘582 patent appears to describe this subject matter as a useful modification of claim 1.
Regarding claim 24, claim 3 of the ‘582 patent appears to describe this subject matter.  In reference to the claim language referring to the functions of the device, i.e., "to which a voltage lower than a voltage applied to the first terminal is to be applied", intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78 (Fed. Cir. 1997).  This is because “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, (Fed. Cir. 1990). If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); see MPEP 2114.
In the instant case and as explained above, claim 3 describes all structural limitations specifically recited in the claim.  From Applicant’s explanation of the functioning of the claimed device (as set forth in Applicant’s specification), it appears that any device having the specifically recited structural limitations could perform the recited function.  Accordingly, it appears that the recited functional limitation does not affect the structure of the prior art device and so it meets the claim.
Regarding claim 25, claim 6 teaches the substrate has removed regions. In reference to the claim language referring to the functions of the structure, i.e. “such as to dissipate heat generated from the switching device from the one surface side to the other surface side.” intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78 (Fed. Cir. 1997).  This is because “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, (Fed. Cir. 1990). If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); see MPEP 2114.
In the instant case and as explained above, claim 6 describes all structural limitations specifically recited in the claim.  From Applicant’s explanation of the functioning of the claimed device (as set forth in Applicant’s specification), it appears that any device having the specifically recited structural limitations could perform the recited function.  Accordingly, it appears that the recited functional limitation does not affect the structure of the prior art device and so it meets the claim.
Regarding claim 26, it appear to Examiner that a facing surface facing the one surface of the insulating substrate and an opposite surface opposite to the facing surface describes ‘an opposing surface’ of claim 8.
Regarding claim 27, claim 9 appears to teach this subject matter as a useful modification of claim 1.
Regarding claim 29, claim 23 appears to teach this subject matter as a useful modification of claim 1.
Regarding claim 31, claim 5 appears to teach this subject matter as a useful modification of claim 1.
Regarding claim 33, claim 18 appears to teach this subject matter as a useful modification of claim 1.
Regarding claim 34, claim 12 appears to teach this subject matter as a useful modification of claim 1.
Regarding claim 35, claim 13 appears to teach this subject matter as a useful modification of claim 1.
Regarding claim 36, claim 11 appears to teach this subject matter as a useful modification of claim 1.
Regarding claim 40, claim 24 appears to teach this subject matter as a useful modification of claim 1.
Regarding claim 41, claim 24 appears to teach this subject matter as a useful modification of claim 1.
Regarding claim 42, in reference to the claim language referring to the functions of the structure, i.e. “wherein the terminal voltage is 500V or more.” intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78 (Fed. Cir. 1997).  This is because “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, (Fed. Cir. 1990). If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); see MPEP 2114.
In the instant case and as explained above, claim 6 describes all structural limitations specifically recited in the claim.  From Applicant’s explanation of the functioning of the claimed device (as set forth in Applicant’s specification), it appears that any device having the specifically recited structural limitations could perform the recited function.  Accordingly, it appears that the recited functional limitation does not affect the structure of the prior art device and so it meets the claim.
Claims 28, 30 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4 and 8 of U.S. Patent No. 10,950,582 (‘582) in view of U.S. 2009/0085219 (Bayerer).
Regarding claim 28, the ‘582 patent does not claim the insulating substrate is made of an inorganic insulating substrate or an organic insulating substrate.
Bayerer is directed to power modules using half bridges.  Regarding claim 22, Bayerer teaches at annotated Figure 1, a semiconductor power module comprising:  an insulating substrate, 22 [0056], of a thickness of greater than 0 mm having one surface, as annotated, and the other surface, as annotated;  a first terminal, 13 [0040], arranged at the one surface side of the insulating substrate, as shown; a second terminal, 12/42/23 [0039-42], arranged at the other surface side of the insulating substrate, as shown; and a switching device, 1 [0039], that is arranged at the one surface side of the insulating substrate, as shown, and to which at least a part of a terminal voltage between the first terminal and the second terminal is to be applied, as shown.
At [0056], Bayerer teaches the insulating layer of claim 22 is a ceramic.
Taken as a whole, the prior art is directed to power modules using half bridge circuits.  An artisan would recognize that a ceramic material includes inter alia BeO, AlN, and Al2O3. 

    PNG
    media_image1.png
    531
    688
    media_image1.png
    Greyscale
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 22 wherein the insulating substrate is made of an inorganic insulating substrate or an organic insulating substrate because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 30, claim 4 of the ‘582 patent does not explicitly teach “an output terminal that is electrically connected to a node between the first switching device and the second switching device”.
30. The semiconductor power module according to claim 29, further comprising: 

an output terminal that is electrically connected to a node between the first switching device and the second switching device and 

that has a thickness greater than a thickness of the first terminal or a thickness of the second terminal.
4. The semiconductor power module according to claim 1, 

wherein the output terminal has a thickness greater 





than a thickness of the first power supply terminal or a thickness of the second power supply terminal.


Bayerer teaches at  [0039] and at Figure 1 an output terminal, 231, that is electrically connected to a node between the first switching device and the second switching device.  Bayerer teaches this arrangement is a half bridge configuration and that to increase the ampacity that identical power semiconductor chips, 1 may be connected in parallel.
Taken as a whole the prior art is directed to power semiconductor modules using half bridge configurations.  Bayerer teaches that a half bridge configuration includes an output terminal that is electrically connected to a node between the first switching device and the second switching device and that this topology can be configured to increase ampacity of the module.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 39 with an output terminal that is electrically connected to a node between the first switching device and the second switching device to implement a half bridge power conversion topology and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 32, the ‘582 patent does not teach a plurality of the first switching devices are arranged at the one surface side of the insulating substrate such as to be connected each other in parallel, and a plurality of the second switching devices are arranged at the one surface side of the insulating substrate such as to be connected each other in parallel.
32. The semiconductor power module according to claim 29, wherein a plurality of the first switching devices are arranged at the one surface side of the insulating substrate such as to be connected each other in parallel, and a plurality of the second switching devices are arranged at the one surface side of the insulating substrate such as to be connected each other in parallel.
Bayerer teaches and suggests at [0039]


Bayerer teaches at [0039], that the ampacity of the module may be increased by duplication of switching devices and connecting them in parallel.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 32 comprising a plurality of the first switching devices are arranged at the one surface side of the insulating substrate such as to be connected each other in parallel, and a plurality of the second switching devices are arranged at the one surface side of the insulating substrate such as to be connected each other in parallel to increase the ampacity of the device and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) and because the duplication of parts has no patentable significance unless a new or unexpected result is produced, see MPEP 2144.
Allowable Subject Matter
Claims 37-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 37, the prior art fails to disclose the device of claim 33 wherein the resin selectively covers the first control terminal and the second control terminal such as to partially expose the first control terminal and the second control terminal.
Claims 38-39 depend upon claim 37 and are allowable on that basis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893